Citation Nr: 0939286	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-34 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date prior to March 21, 2006 for 
service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   A claim for service connection for hearing loss was 
received in July 1999.

2. An unappealed September 1999 rating decision denied 
service connection for hearing loss.  

3.  Between September 1999 and March 21, 2006, there was no 
communication from the Veteran that may reasonably be 
construed as a formal or informal claim for service 
connection for hearing loss.


CONCLUSION OF LAW

The criteria for an effective date prior to March 21, 2006 
for the grant of service connection for hearing loss have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.157, 3.400 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In a June 2006 letter, the RO provided the Veteran with 
notice of the information and evidence necessary to 
substantiate his claim for service connection for hearing 
loss.  This letter informed the Veteran of how effective 
dates are determined.  This notice was provided prior to the 
June 2006 rating decision on appeal.  

The Board also finds that the duty to assist has been 
satisfied.  The RO made reasonable efforts to assist the 
veteran in obtaining the relevant records identified by him 
with respect to his service connection claim. 

Based on the foregoing, the Board finds that VA fulfilled its 
duties under the VCAA to notify and assist the Veteran.

II.  Analysis of Claim

The Veteran seeks an earlier effective date of entitlement to 
service connection for hearing loss.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

An effective date for a claim for increase may be granted 
prior to the date of claim if it is factually ascertainable 
that an increase in disability had occurred within one year 
from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R.
§§ 3.400(o)(1) and (2) (2009); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997); VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (a) (2009).  A claim 
is a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).

VA regulations provide that a veteran may receive benefits by 
filing an informal claim.  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs 
from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155 (2009).  Such an informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. Id.

An informal claim need not expressly identify the benefit 
sought, or the provision which corresponds to the benefits 
sought, but rather need only evidence a "belief" that 
entitlement to benefits exists.  See 38 C.F.R. §§ 3.1(p), 
3.155(a); Douglas v. Derwinski, 2 Vet. App. 103, 109 (Douglas 
I); see Douglas v. Derwinski, 2 Vet. App. 435, 442 (1992) (en 
banc) (Douglas II); Akles v. Derwinski, 1 Vet. App. 118, 121 
(1991) (to require that veterans enumerate which sections 
they found applicable to their request[s] for benefits would 
change the [nonadversarial] atmosphere in which [VA] claims 
are adjudicated).

The Veteran seeks an effective date prior to March 21, 2006 
for service connection for hearing loss.  The Veteran alleges 
that service connection for hearing loss should date back to 
his July 1999 claim.  He alleges that VA was negligent in not 
providing a VA examination in conjunction with his first 
claim for service connection for hearing loss.

The Veteran initially filed a claim for service connection 
for hearing loss in July 1999.  The RO denied service 
connection for hearing loss in a September 1999 rating 
decision.  In a September 1999 letter, the RO advised the 
Veteran of the rating decision and advised him of his 
appellate rights with respect to the decision.  The Veteran 
did not submit a notice of disagreement, and the September 
1999 rating decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).

Previous determinations that are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE). 38 C.F.R. § 3.105(a) (2009).  The Veteran has 
not alleged CUE in the September 1999 rating decision.

Following the September 1999 rating decision, the Veteran did 
not submit any claim for service connection for hearing loss 
until March 21, 2006.  An October 2006 rating decision 
granted service connection for hearing loss, effective 
March 21, 2006, the date of the Veteran's claim.  

The Board notes the Veteran's argument is that an effective 
date of July 2, 1999, the date of his original claim, should 
be granted.  While the Board is sympathetic with the Veteran, 
under 3.400, the effective date of service connection for a 
claim reopened after a final disallowance is the date of 
receipt of the claim.  The Court held in Sears v. Principi, 
16 Vet. App. 244, 248 (2002) that "[t]he statutory framework 
simply does not allow for the Board to reach back to the date 
of the original claim as a possible effective date for an 
award of ... benefits that is predicated upon a reopened 
claim."  The Court stated that the rule of finality regarding 
an original claim implies that the date of that claim is not 
to be a factor in determining an effective date if the claim 
is later reopened.  Id. at 248.  Thus, because the September 
1999 rating decision is final, the Board may not assign an 
effective date of July 2, 1999.    

The Board finds that there is a preponderance of evidence 
against the Veteran's claim for an earlier effective date for 
service connection for hearing loss.  Following the September 
1999 rating decision, which became final, the Veteran did not 
submit a claim for service connection for hearing loss until 
March 21, 2006.  The effective date of entitlement to 
compensation of a claim reopened after a final disallowance 
is the date of receipt of the claim.  38 C.F.R. § 3.400.  
Accordingly, March 21, 2006 is the appropriate effective date 
for service connection for hearing loss.   

 
ORDER

An effective date prior to March 21, 2006 for service 
connection for hearing loss is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


